Exhibit 10.18
RESTRICTED STOCK AWARD AGREEMENT
Community Health Systems, Inc.
     THIS AGREEMENT between you and Community Health Systems, Inc., a Delaware
corporation (the “Company”) governs an award of restricted stock in the amount
and on the date specified in your award notification (the “Grant Date”).
     WHEREAS, the Company has adopted the Community Health Systems, Inc. Amended
and Restated 2000 Stock Option and Award Plan (the “Plan”) in order to provide
additional incentive to certain employees and directors of the Company and its
Subsidiaries; and
     WHEREAS, the Committee has determined to grant to you an Award of
Restricted Stock as provided herein to encourage your efforts toward the
continuing success of the Company.
     NOW, THEREFORE, the parties hereto agree as follows:
1. Grant of Restricted Stock.
     1.1 The Company hereby grants to you an award of Shares of Restricted Stock
(the “Award”) in the number set out in an electronic notification by the
Company’s stock option plan administrator, as may be appointed from time to time
(the “Plan Administrator”). The Shares of Restricted Stock granted pursuant to
the Award shall be issued in the form of book entry Shares in your name as soon
as reasonably practicable after the Date of Grant and shall be subject to your
acknowledgement and acceptance (or your estate, if applicable) of this agreement
by electronic means to the Plan Administrator as provided in Section 9 hereof,
or as you have been otherwise instructed.
     1.2 This Agreement shall be construed in accordance and consistent with,
and subject to, the provisions of the Plan (the provisions of which are hereby
incorporated by reference) and, except as otherwise expressly set forth herein,
the capitalized terms used in this Agreement shall have the same definitions as
set forth in the Plan.
2. Restrictions on Transfer.
     The Shares of Restricted Stock issued under this Agreement may not be sold,
transferred or otherwise disposed of and may not be pledged or otherwise
hypothecated until all restrictions on such Restricted Stock shall have lapsed
in the manner provided in Section 3, 4 or 5 hereof.
3. Lapse of Restrictions Generally.
     Except as provided in Sections 4, 5 and 6 hereof, one-third (1/3) of the
number of Shares of Restricted Stock issued hereunder (rounded up to the next
whole Share, if necessary) shall vest, and the restrictions with respect to such
Restricted Stock shall lapse, on each of the first three (3) anniversaries of
the Date of Grant.





--------------------------------------------------------------------------------



 



4. Effect of Certain Terminations of Employment.
     If your employment terminates as a result of your death or Disability, in
each case if such termination occurs on or after the Date of Grant, all Shares
of Restricted Stock which have not become vested in accordance with Section 3 or
5 hereof shall vest, and the restrictions on such Restricted Stock shall lapse,
as of the date of such termination. If your employment is terminated by your
employer for any reason other than for Cause, then the restrictions on the
entire Award shall lapse on the later of the first anniversary date of the Date
of Grant and the date of your termination of employment.
5. Effect of Change in Control.
     In the event of a Change in Control at any time on or after the Date of
Grant, all Shares of Restricted Stock which have not become vested in accordance
with Section 3 or 4 hereof shall vest, and the restrictions on such Restricted
Stock shall lapse, immediately.
6. Forfeiture of Restricted Stock.
     In addition to the circumstance described in Section 9(a) hereof, any and
all Shares of Restricted Stock which have not become vested in accordance with
Section 3, 4 or 5 hereof shall be forfeited and shall revert to the Company upon
the termination by you, the Company or its Subsidiaries of your employment for
any reason other than those set forth in Section 4 hereof prior to such vesting.
7. Delivery of Restricted Stock.
     7.1 Except as otherwise provided in Section 7.2 hereof, evidence of book
entry Shares or, if requested by you prior to such lapse of restrictions, a
stock certificate with respect to shares of Restricted Stock for which the
restrictions have lapsed pursuant to Section 3, 4 or 5 hereof, shall be
delivered to you as soon as practicable following the date on which the
restrictions on such Restricted Stock have lapsed, free of all restrictions
hereunder.
     7.2 Evidence of book entry Shares with respect to shares of Restricted
Stock whose restrictions have lapsed upon your death pursuant to Section 4
hereof or, if requested by the executors or administrators of your estate upon
such lapse of restrictions, a stock certificate with respect to such shares of
Restricted Stock, shall be delivered to the executors or administrators of your
estate as soon as practicable following the Company’s receipt of notification of
your death, free of all restrictions hereunder. All references herein to “you”
shall also include your executors, administrators, heirs or assigns in the event
of your death.
8. Dividends and Voting Rights.
     Subject to Section 9(a) hereof, upon issuance of the Restricted Stock, you
shall have all of the rights of a stockholder with respect to such Stock,
including the right to vote the Stock and to receive all dividends or other
distributions paid or made with respect thereto; provided, however, that
dividends or distributions declared or paid on the Restricted Stock by the
Company shall be deferred and reinvested in Shares of Restricted Stock based on
the Fair Market Value of a Share on the date such dividend or distribution is
paid or made (provided that no fractional Shares will be issued), and the
additional Shares of Restricted Stock thus acquired shall be subject to the same
restrictions on transfer, forfeiture and vesting schedule as the Restricted
Stock in respect of which such dividends or distributions were made.

2



--------------------------------------------------------------------------------



 



9. Acknowledgement and Acceptance of Award Agreement.
     (a) The Shares of Restricted Stock granted to you pursuant to this Award
shall be subject to your acknowledgement and acceptance of this Agreement to the
Company or its Plan Administrator (including by electronic means, if so
provided) no later than the earlier of (i) 180 days from the Date of Grant and
(ii) the date that is immediately prior to the date that the Restricted Stock
lapses pursuant to Section 4 or 5 hereof (the “Return Date”); provided that if
you dies before your Return Date, this requirement shall be deemed to be
satisfied if the executor or administrator of your estate acknowledges and
accepts this Agreement through the Company or its Plan Administrator designee no
later than ninety (90) days following your death (the “Executor Return Date”).
If this Agreement is not so acknowledged and accepted executed and returned on
or prior to your Return Date or the Executor Return Date, as applicable, the
Shares of Restricted Stock evidenced by this Agreement shall be forfeited, and
neither you nor your heirs, executors, administrators and successors shall have
any rights with respect thereto.
     (b) If this Agreement is so acknowledged and accepted and returned on or
prior to your Return Date or the Executor Return Date, as applicable, all
dividends and other distributions paid or made with respect to the Shares of
Restricted Stock granted hereunder prior to such Return Date or Executor Return
Date shall be treated in the manner provided in Section 8 hereof.
10. No Right to Continued Employment.
     Nothing in this Agreement or the Plan shall interfere with or limit in any
way the right of the Company or its Subsidiaries to terminate your employment,
nor confer upon you any right to continuance of employment by the Company or any
of its Subsidiaries or continuance of service as a Board member.
11. Withholding of Taxes.
     Prior to the delivery to you of a stock certificate or evidence of book
entry Shares with respect to shares of Restricted Stock whose restrictions have
lapsed, you shall pay to the Company or the Company’s Plan Administrator, the
federal, state and local income taxes and other amounts as may be required by
law to be withheld (the “Withholding Taxes”) with respect to such Restricted
Stock. By acknowledging and accepting this Agreement in the manner provided in
Section 9 hereof, you shall be deemed to elect to have the Company or the Plan
Administrator withhold a portion of such Restricted Stock having an aggregate
Fair Market Value equal to the Withholding Taxes in satisfaction thereof, such
election to continue in effect until you notify the Company or its Plan
Administrator before such delivery that you shall satisfy such obligation in
cash, in which event the Company or the Plan Administrator shall not withhold a
portion of such Restricted Stock as otherwise provided in this Section 11.
12. You Are Bound by the Plan.
     By acknowledging and accepting this award you hereby confirm the
availability, your review of a copy of the Plan and the Prospectus, and other
documents provided to you in connection with this award by the Company or its
Plan Administrator, and you agree to be bound by all the terms and provisions
thereof.

3



--------------------------------------------------------------------------------



 



13. Modification of Agreement.
     This Agreement may be modified, amended, suspended or terminated, and any
terms or conditions may be waived, but only by a written instrument executed by
both parties hereto.
14. Severability.
     Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
15. Governing Law.
     The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Tennessee without giving
effect to the conflicts of laws principles thereof.
     16. Successors in Interest.
     This Agreement shall inure to the benefit of and be binding upon any
successor to the Company. This Agreement shall inure to the benefit of your
legal representatives. All obligations imposed upon you and all rights granted
to the Company under this Agreement shall be binding upon your heirs, executors,
administrators and successors.
17. Resolution of Disputes.
     Any dispute or disagreement which may arise under, or as a result of, or in
any way relate to, the interpretation, construction or application of this
Agreement shall first be referred to the Chief Executive Officer for informal
resolution, and if necessary, referred to the Committee for its determination.
Any determination made hereunder shall be final, binding and conclusive on you,
your heirs, executors, administrators and successors, and the Company and its
Subsidiaries for all purposes.
18. Entire Agreement.
     This Agreement and the terms and conditions of the Plan constitute the
entire understanding between you and the Company and its Subsidiaries, and
supersede all other agreements, whether written or oral, with respect to the
Award.
19. Headings.
     The headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.
20. Deemed Execution. On the date of your electronic acceptance of the terms of
the Award and this Agreement, this Agreement shall be deemed to have been
executed and delivered by you and the Company.

            COMMUNITY HEALTH SYSTEMS, INC.
                     

4